Citation Nr: 0200981	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease.

2.  Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He was a prisoner of war of the German 
government from September 1944 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
a heart disorder and gastrointestinal disorder.

The Board notes that during the course of the appeal the 
veteran raised the issues of entitlement to service 
connection for periodontal problems and a skin disorder.  
These issues are referred to the RO for appropriate action.  
Also of record is a July 2001 statement from the veteran's 
ophthalmologist.  The RO should seek clarification from the 
veteran to determine if this is an informal claim to reopen a 
previously disallowed claim for a glaucoma, or a new claim 
for service connection for cataracts.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran has submitted no competent evidence that 
tends to establish that he suffers from a cardiovascular 
disorder that had its onset during, or is otherwise related 
to his active military service.

3.  The veteran has submitted no competent evidence that 
tends to establish that he suffers from a gastrointestinal 
disorder that had its onset during, or is otherwise related 
to his active military service.

4.  The medical issues relating to the claims of service 
connection for cardiovascular disease and a gastrointestinal 
disorder do not involve such complexity or controversy as to 
warrant an independent medical opinion.

CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

2.  The veteran's gastrointestinal disorder was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3. An independent medical opinion regarding the claims for 
service connection for cardiovascular disease and a 
gastrointestinal disorder is not warranted.  38 U.S.C.A. §§ 
5107(a), 5109, 7109 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.328, 20.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO; there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, correspondence dated in May 2001 gave 
the veteran notice of the evidence needed to substantiate his 
claims.  In addition, the veteran was furnished a statement 
of the case in September 2001 that contained the laws and 
regulations pertinent to establishing a claim of entitlement 
to service connection.  The veteran was afforded a VA 
examination in December 1998 and the RO requested treatment 
records from all medical providers who treated the veteran 
for his claimed disabilities.  The action by the RO reflected 
in the record indicates no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A. 

Factual Background

The veteran's service medical records are negative for 
complaints or findings of either a cardiovascular disorder or 
gastrointestinal disorder.  Service records note that he was 
a prisoner of war (POW) from September 1944 to May 1945.

The veteran completed a Former POW report of medical history 
in October 1991.  He described an inadequate diet while he 
was interned, and related that he had suffered from diarrhea 
while a POW.  

The veteran underwent a VA POW Protocol examination in March 
and April 1992 that included a general medical examination.  
An electrocardiogram dated in March 1992 revealed diffuse 
non-specific ST-T abnormalities.  In April, examination of 
the cardiovascular system resulted in normal findings.  A 
consultation report dated in April 1992 shows the veteran had 
increased cholesterol.  The diagnosis was hypertension.

In August 1998 the veteran was admitted into Lehigh Valley 
Hospital for catheter intervention of the right coronary 
artery.  His last catheterization was in July 1998.  The 
diagnosis was coronary artery disease.

Medical Records from St. Mary Medical Center dated in October 
1998 reflect that the veteran underwent left heart 
catheterization, left ventriculography, selective coronary 
angiography, rotational arthrectomy of the right coronary 
artery with adjunctive balloon angioplasty, and intravascular 
ultrasound interrogation with prophylactic transveous 
temporary pacemaker placement.  The diagnoses were status 
post percutaneous transluminal coronary angioplasty and 
status post inferior wall myocardial infarct.

In December 1998, the veteran underwent a VA gastrointestinal 
examination.  The veteran indicated that he had lost 30-40 
pounds during his seven months as a POW, and that he did not 
experience any pedal edema or any other symptoms that could 
be interpreted as manifestations of heart disease.  The 
history of his coronary artery disease in 1998 was noted in 
the report.  The veteran stated that he had absolutely no 
gastrointestinal disorders nor had he been known to have any 
symptoms of peptic ulcer disease.  He also indicated that his 
bowel habits were entirely normal.  The diagnosis was 
coronary artery disease.  No gastrointestinal disorder was 
found.

A statement from the veteran's physician, Richard T. Leshner, 
D.O., dated in January 2001 stated that the veteran had been 
his patient for many years.  The veteran's medical history 
included coronary artery disease, previous myocardial 
infarction, and coronary angioplasty and rotational 
arthrectomy.  The physician also noted a history of 
hyperlipidemia.

In a letter dated in March 2001, Stephen A. Rafelson, M.D., 
stated that the veteran was seen for complaints of reflux and 
excessive eructation.  He had a several month history of 
increased esophageal complaints that mainly consisted of 
excessive belching with some flatulence, and increased 
heartburn.  The impression was reflux without any red flag 
symptoms such as dysphagia or weight loss.  Another letter 
dated in June 2001 stated that the veteran underwent an upper 
gastrointestinal endoscopy to help exclude Barrett's 
esophagus as well as esophageal ulceration and erosions.  The 
impression was probable non-erosive esophageal reflux 
disease.

The veteran submitted a copy of an October 1993 magazine 
article called Train Ride to Barth that was received in 
August 2001.  The article was an excerpt of a POW's diary 
regarding his departure by train from Stalag Luft IV in 
January 1945.

Analysis

The veteran contends the RO erred by failing to grant service 
connection for a cardiovascular disease and gastrointestinal 
disorder.  He specifically asserts that his POW status 
entitles his to presumptive service connection for these 
disorders.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In general, service connection for a cardiovascular 
disability or ulcers may be presumed if it became manifest to 
a degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, it is 
pointed out under 38 C.F.R. § 3.309 that hypertension is an 
early symptom long preceding the development of those 
cardiovascular diseases in their more obvious forms.  
Therefore, disabling hypertension within the one-year period 
will be given the same benefit of service connection as any 
of the chronic diseases listed.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2001).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; and, peptic ulcer disease. For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2001).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).   

Cardiovascular disease

The Board has considered all of the evidence of record and 
finds that service connection for a cardiovascular disease on 
either a direct or presumptive basis has not been 
established. 

There is no evidence that the veteran had been treated for or 
diagnosed with a heart disorder either during service or 
within one year following his separation from service.  
Service medical records are negative for any complaints or 
findings of heart problems and post-service medical records 
do not show evidence of a heart disorder until October 1998, 
more than 50 years after service.  The Board also notes that 
hypertension was diagnosed in 1992, which was many years 
after service.

The veteran's seven month captivity as a POW does qualify him 
for presumptions as a former POW; however, in this case the 
veteran's cardiovascular disease is not one of the diseases 
specific to former POWs.  Only one form of heart disease 
(beriberi) is listed, which includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  The veteran has never been diagnosed with 
beriberi and during an April 1992 VA examination he 
specifically denied any edema.  Moreover, the only heart 
disease that the veteran has been diagnosed as having is 
coronary artery disease.  Since the veteran's specific heart 
disease is not listed under 38 C.F.R. § 3.309(c), service 
connected is not established on a presumptive basis as a 
former POW.

In conclusion, the evidence fails to show an injury or 
disease that was incurred in service or within the 
presumptive period, and in the absence of such evidence no 
relationship can be established with a current disability.  
Since the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for a 
cardiovascular disease, the benefit of the doubt doctrine 
does not apply and the appeal is denied. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001). 

Gastrointestinal Disorder

The Board has considered all of the evidence of record and 
finds that service connection for a gastrointestinal disorder 
on either a direct or presumptive basis has not been 
established. 

There is no evidence of a gastrointestinal problem during 
service or record of continuing symptomatology after service.  
In fact, during a December 1998 VA examination, the veteran 
indicated that he did not have any gastrointestinal problems 
or peptic ulcer symptoms.  The first indication of a problem 
was in correspondence dated in March 2001 in which he was 
noted to have a history of esophageal complaints of several 
months' duration.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This holding has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that " a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

In the present case, the evidence fails to show an injury or 
disease that was incurred in service or continuing 
symptomatology after service, and in the absence of such 
evidence no relationship can be established with a current 
disability.  Based on the evidence, the Board concludes that 
the preponderance of the evidence is against entitlement to 
service connection for a gastrointestinal disorder; 
therefore, the benefit of the doubt doctrine does not apply 
and the appeal is denied. 38 U.S.C.A. § 5107(b) (West Supp. 
2001).

The veteran has requested that an independent medical opinion 
be obtained with respect to his claims for service connection 
for cardiovascular disease and a gastrointestinal disorder.  
An independent medical opinion may be obtained where the 
medical issues relating to a claim involve such complexity or 
controversy warrant such an opinion.  38 U.S.C.A. § 109;  38 
C.F.R. §§ 3.328, 20.901.  In the present case, the veteran's 
cardiovascular disease and a gastrointestinal disorder do not 
raise a complex or controversial medical issue.  There is no 
competent evidence relating any present cardiovascular 
disease or gastrointestinal disorder to the veteran's period 
of service or to his status as a POW.


ORDER

Service connection for cardiovascular disease is denied.

Service connection for a gastrointestinal disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

